Order, Supreme Court, New York County, entered March 27, 1978, granting plaintifi's application and directing payment of $750 per week as temporary alimony and child support, unanimously modified, on the facts and in the exercise of discretion, to the extent of reducing the amount to $350 per week unallocated alimony and support retroactive to December 29, 1977, without credit for overpayments, and otherwise affirmed, without costs or disbursements. We find that, under all the facts and circumstances, the amount awarded pendente lite was excessive to the extent indicated. The parties are directed to proceed to trial expeditiously, where the finances of the parties can be more clearly ascertained and a permanent award made. Concur-Kupferman, J. P., Birns, Silverman, Fein and Lane, JJ.